Citation Nr: 1125644	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel











INTRODUCTION

The Appellant served on active duty from March 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of the Atlanta RO, which denied the Appellant's claim for entitlement to education benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking entitlement to education benefits. After a thorough review of the Appellant's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Appellant's DD-214 reflects that he served on active duty from March 2005 to August 2006.  This DD-214 indicates that the Appellant was ordered to active duty in support of the Global War on Terrorism under Title 32 USC Section 503. 

Entitlement to benefits under the Post-9/11 GI Bill, an educational assistance program, is established for individuals who served on active duty after September 10, 2001.  See 38 C.F.R. § 21.9500 (2010).  For the purposes of governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  Active duty does not include--

(1) Full-time National Guard Duty performed under 32 U.S.C. orders;

(2) Any period during which the individual--


(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians;

      (ii) Served as a cadet or midshipmen at one of the service academies; or
	
(iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;

(3) A period of service--

      (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b);

(ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348;

(iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or

(iv) Counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.  See 38 C.F.R. § 21.9505 (2010). 

Based on the Appellant's DD 214, it initially appears that he is barred from entitlement to Chapter 33 benefits as his orders indicate he was performing National Guard Duty under 32 USC orders.  Moreover, his orders specify that his duty short tour "does not constitute entry into the Title 10 USC long tour program."  However, an August 2009 print out from the Veterans Information Solution System reflects that the Appellant had Title 10 service during his period of service encompassing March 2005 to September 2005, for 197 days.  Active duty only includes service ordered under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.   The Board recognizes that the citation to service under Title 10 is listed in a section titled Reserve and National Guard Periods and not in the section titled Active Duty Service Periods.  Such suggests that the Appellant did not have qualifying service.  Nevertheless, the August 2009 print out does not clearly indicate what type of service the Veteran had under Title 10.  Clarification is therefore needed to determine whether the Appellant's service was ordered under one of these provisions.  It is also unclear the number of days the Appellant spent, if any, under the required Title 10 service. 

At this juncture, the Appellant's military orders and DD 214 reflect that he does not possess the necessary service to qualify for Chapter 33 benefits.  However, given that the Veterans Information Solution printout indicates that the Appellant had some Title 10 service, clarification must be obtained.   As such, the Board finds that this issue must be remanded in order to clarify under which provision of Title 10 was the Appellant's service between March 2005 and September 2005, and the number of days, if any, spent serving under Title 10.  Moreover, while on remand, appropriate notice should be provided to the Appellant pursuant to the 38 C.F.R. § 21.9510 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The Appellant should be provided with a notification letter pursuant to 38 C.F.R. § 21.9510 (2010).  The letter should notify the Appellant regarding claims for educational benefits filed under Chapter 33.

2.  The RO is requested to obtain clarification as to what provision of Title 10 the Appellant's service between March 2005 and September 2005 falls under.  The number of days served in Title 10 status, if any, should be specified.  Clarification is needed as to whether the Appellant's service was ordered under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


